DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 recites the limitation "tripod head" in their last respective lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 11 and their respective dependent claims have thereby been rejected and will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (hereinafter Lai) (US20090020672) in view of Rothbaum et al. (hereinafter Rothbaum) (US20110192857).
Regarding claim 1, Lai discloses an electronic device, comprising: a display, comprising: 
a display panel (Paragraph 0020); 
a back cover (1), disposed on the display panel, the back cover comprising an inner surface (Figure 1), an outer surface (Figure 1) opposite to the inner surface, and a mounting hole (Figure 6) penetrating the inner surface and the outer surface, the inner surface facing the display panel, and the mounting hole disposed on a central region of the back cover; and 

a supporting device (3), comprising a detachable fixer (Figure 2A) connected to the screw hole (Figure 1),
the detachable fixer comprises a screw bolt (71); wherein the screw bolt and the detachable fixer are both corresponding to a head (Figure 2A – encircled).
Lai does not expressly disclose a tripod.
Rothbaum discloses a tripod (Paragraph 0245 – In some embodiments, the mounting head can swivel or gimbal with respect to the support member, such that the head (and an attached mobile electronic device) can be oriented in various positions.  In some embodiments, the support member is a tripod with articulating legs.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the tripod of Rothbaum into the electronic device of Lai.
One having ordinary skill in the art would have been motivated to do to enhance the stability of the electronic device.

    PNG
    media_image1.png
    532
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    412
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    514
    560
    media_image3.png
    Greyscale


Regarding claim 2, Lai in view of Rothbaum discloses the electronic device according to claim 1, wherein the detachable fixer comprises a base (40), the screw bolt is disposed on the base and connected to the screw hole, and the base is detachably connected to the supporting device.

Regarding claim 11, Lai discloses a display (Paragraph 0020), applied to connect to a supporting device (3) comprising a detachable fixer (4), comprising: a display panel 
Lai does not expressly disclose a tripod.
Rothbaum discloses a tripod (Paragraph 0245 – In some embodiments, the mounting head can swivel or gimbal with respect to the support member, such that the head (and an attached mobile electronic device) can be oriented in various positions.  In some embodiments, the support member is a tripod with articulating legs.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the tripod of Rothbaum into the electronic device of Lai.
One having ordinary skill in the art would have been motivated to do to enhance the stability of the electronic device.


s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (hereinafter Lai) (US20090020672) in view of Rothbaum et al. (hereinafter Rothbaum) (US20110192857) as applied to claims 1, 2 and 11 above, and further in view of Thiers (US9848071).
Regarding claim 3, Lai in view of Rothbaum discloses the electronic device according to claim 1.
Lai does not expressly disclose further comprising a non-slip pad, disposed on a base of the detachable fixer and around the screw bolt.
Thiers discloses a non-slip pad (65), disposed on a base (41) of the detachable fixer and around the screw bolt.
It would’ve been obvious to a person of ordinary skill in the art, before the effective filing date, to incorporate the non-slip pad of Thiers on the base of Lai in view of Rothbaum.
One having ordinary skill of the art would have been motivated to make the incorporation to help prevent loosening under vibration.

Regarding claim 4, Lai in view of Rothbaum further in view of Thiers discloses the electronic device according to claim 3, wherein the non-slip pad is made of rubber (Column 10 Line 67 – Column 11 Line 2).

Allowable Subject Matter
Claim 5, and its respective dependent claims, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or disclose the interrelationship and interconnection wherein the screw bolt comprises a first portion and a second portion, the base comprises a first side and a second side, the first portion is located on the first side, the second portion is located on the second side, and the first portion is configured to connect to the screw hole, as claimed in combination with the remaining limitations of dependent claim 2 and independent claim 1.

Response to Arguments
Applicant’s arguments, see page 7, filed 22 September 2021, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lai et al. (hereinafter Lai) (US20090020672).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



30 September 2021